Citation Nr: 0515386	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-15 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran had active service from January 1951 to February 
1954.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this decision, the RO denied 
entitlement to service connection for hypertension.  The 
veteran was scheduled for a hearing at the RO in January 
2003; however, he failed to appear.

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In April 2004, the Board remanded this case.  Unfortunately, 
it is again necessary to remand this claim.  In essence, the 
Board finds that the AMC has not substantially complied with 
the directives of the Board's previous remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's prior remand, the AMC obtained the 
veteran's treatment records from the VA Phoenix facility.  
The AMC also sent a development letter on May 27, 2004 
requesting that the veteran identify his post-service 
treatment sources and complete forms 13055 and 13075, but the 
letter was returned and the forwarding order was expired.  
Neither the AMC nor the veteran's representative had a 
current address for the veteran.  A supplemental statement of 
the case (SSOC)  was subsequently sent to the veteran and was 
also returned as undeliverable.  In February 2005, the RO 
again sent the SSOC to the veteran at a different address, 
which was not returned.  In March 2005, the veteran sent 
correspondence to the AMC.  It appears that there is now a 
current mailing address for the veteran of record; however, 
the AMC did not resend the May 27, 2004 development letter to 
the veteran.  Additional development is warranted in this 
regard.

As the case must be remanded for the foregoing reasons, the 
Board notes that the veteran has reported that he receives 
Social Security Administration (SSA) benefits.  On remand, 
the AMC should ask that he clarify whether or not he is in 
receipt of SSA disability benefits, and if so, make 
arrangements to obtain the veteran's records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  
 
Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Write to the veteran at his current 
address of record (see the SSOC dated 
February 22, 2005) and ask him to provide 
a release form for his treatment records 
from Dr. Wolf.  If a completed release 
form is received, request the identified 
records.  

2.  Ask the veteran to identify all 
medical care providers that treated him 
for hypertension since his separation 
from service and make arrangements to 
obtain these records.  The Board is 
particularly interested in any records 
dated within one year of the veteran's 
separation from service, i.e., from 1954 
to 1955.  

3.  Ask the veteran whether or not he is 
in receipt of SSA disability benefits.  If 
so, make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits.

4.  Again, attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, including having the veteran 
fill out NA Forms 13055 and 13075.  
Efforts to obtain the veteran's complete 
service personnel records should also be 
undertaken.  

5.  After all the development requested 
above has been completed, review the 
claims folder and determine if a VA 
compensation examination and/or opinion 
is appropriate.  This determination 
should be made in compliance with the 
provisions of 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

6.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for hypertension, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

